Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 1/4/2021 is acknowledged.
Claims 24, 26-27, 35, 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2021. Regarding the traversal, the examiner has already established burden (as defined in M.P.E.P. 808.02) in the restriction requirement dated 1/4/2021. 
There is a search and/or examination burden for the patentably distinct species the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Therefore, the requirement is still deemed proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 21-23, 29-30, 32-34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10825850 (hereafter ‘850). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The following table compares the limitations of the claims 21, 29, 32 and 40 of the instant application 17027486 and patentably non-distinct claims 1 and 12 of ‘850 respectively.

Instant Application 17027486
 ‘850

21. An imaging element, comprising: 
a pixel including: 
a substrate; 
a photoelectric conversion unit disposed in the substrate; 
a vertical transistor configured to have a potential with a gradient in at least part of a charge transfer channel for transferring electric charge of the photoelectric conversion unit; 
[claim 29] wherein the potential has the gradient in a rotational direction along a gate electrode of the vertical transistor in the charge transfer channel.
[claim 30] wherein a thickness of a gate insulating film formed between the 





an organic photoelectric conversion film on a first surface of the substrate such that light incident to the photoelectric conversion unit passes through the organic photoelectric conversion film; 
a floating diffusion region that stores charge generated by the organic photoelectric conversion film; 
an insulating film adjacent to the photoelectric conversion unit and that passes through the substrate between the photoelectric conversion unit and the floating diffusion region; 
an interlayer insulating film on a second surface of the substrate opposite the first surface; an interconnect line disposed in the interlayer insulating film; 

a through electrode disposed in the insulating film and electrically connected to the interconnect line to transfer charge generated by the organic photoelectric conversion film to the floating diffusion region.

32. An imaging device comprising: 
an optical unit; 
an imaging element including a pixel, the pixel including: 
a substrate; 
a photoelectric conversion unit disposed in the substrate; 
a vertical transistor configured to have a potential with a gradient in at least part of a charge transfer channel for transferring electric charge of the photoelectric conversion unit; 
[claim 40] wherein the potential has the gradient in a rotational direction along a gate electrode of the vertical transistor in the charge transfer channel.










an organic photoelectric conversion film on a first surface of the substrate such that light incident to the photoelectric conversion unit passes through the organic photoelectric conversion film; 
a floating diffusion region that stores charge generated by the organic photoelectric conversion film; 
an insulating film adjacent to the photoelectric conversion unit and that passes through the substrate between the photoelectric conversion unit and the floating diffusion region; 
an interlayer insulating film on a second surface of the substrate opposite the first surface; 

a contact electrically connected between the floating diffusion region and the interconnect line; and 
a through electrode disposed in the insulating film and electrically connected to the interconnect line to transfer charge generated by the organic photoelectric conversion film to the floating diffusion region; and 
an image processing circuit configured to perform image processing on captured image data obtained by the imaging element.

1. An imaging element comprising: 
a pixel including: 
a substrate; 
a photoelectric conversion unit disposed in the substrate; 
a vertical transistor configured to have a potential with a gradient in at least part of a charge transfer channel for transferring electric charge of the photoelectric conversion unit, 
wherein the potential has a gradient in a rotational direction along a gate electrode of the vertical transistor in the charge transfer channel, 
wherein a thickness of a gate insulating film formed between the charge transfer channel and the gate electrode varies in the 
an organic photoelectric conversion film on a first surface of the substrate such that light incident to the photoelectric conversion unit passes through the organic photoelectric conversion film; 
a floating diffusion region that stores charge generated by the organic photoelectric conversion film; 
an insulating film adjacent to the photoelectric conversion unit and that passes through the substrate between the photoelectric conversion unit and the floating diffusion region; 
an interlayer insulating film on a second surface of the substrate opposite the first surface; an interconnect line disposed in the interlayer insulating film;

a through electrode disposed in the insulating film and electrically connected to the interconnect line to transfer charge generated by the organic photoelectric conversion film to the floating diffusion region.

12. An imaging device comprising: 
(“Kido” as stated below)
an imaging element including: 
a pixel comprising: 
a substrate; 
a photoelectric conversion unit disposed in the substrate; 
a vertical transistor configured to have a potential with a gradient in at least part of a charge transfer channel for transferring electric charge of the photoelectric conversion unit, 
wherein the potential has a gradient in a rotational direction along a gate electrode of the vertical transistor in the charge transfer channel, 
thickness of a gate insulating film formed between the charge transfer channel and the gate electrode varies in the rotational direction such that a first part of the gate insulating film has a first thickness along a first side of the gate electrode, and a second part of the gate insulating film has a second thickness along a second side of the gate electrode, wherein the first thickness is less than the second thickness; 
an organic photoelectric conversion film on a first surface of the substrate such that light incident to the photoelectric conversion unit passes through the organic photoelectric conversion film; 
a floating diffusion region that stores charge generated by the organic photoelectric conversion film; 
an insulating film adjacent to the photoelectric conversion unit and that passes through the substrate between the photoelectric conversion unit and the floating diffusion region; 
an interlayer insulating film on a second surface of the substrate opposite the first surface; 

a contact electrically connected between the floating diffusion region and the interconnect line; 
a through electrode disposed in the insulating film and electrically connected to the interconnect line to transfer charge generated by the organic photoelectric conversion film to the floating diffusion region; and 
an image processing unit configured to perform image processing on captured image data obtained by the imaging element.




2. Claims 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘850 as applied to claim 21 above, in view of US 2009/0303371 A1 (“Watanabe”).

Regarding claim 22 of instant application, ‘850 shows the potential, the charge transfer channel, a transfer destination of the electric charge (to floating diffusion).
‘850 does not show wherein the potential has the gradient in a charge transfer direction in the charge transfer channel, the gradient becoming larger in a direction toward a transfer destination of the electric charge.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Watanabe, with potential gradient, to the invention of ‘850.
The motivation to do so is that the combination produces the predictable result of charge transferring to the destination (para 46).

Regarding claim 28 of instant application, ‘850 in view of Watanabe shows wherein the charge transfer channel has a second conductivity type (Watanabe p), the charge transfer channel transferring the electric charge of the photoelectric conversion unit (Watanabe 205) has the second conductivity type (n type), the photoelectric conversion unit is formed in a semiconductor of a first conductivity type, and the charge transfer channel is formed to have an impurity concentration that becomes higher in the direction toward the transfer destination of the electric charge (p- to p towards 202).

2. Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘850 in view of Watanabe as applied to claim 21 above, further in view of US 2006/0237781 A1 (“Merchant”).

Regarding claim 23 of instant application, ‘850 in view of Watanabe shows wherein the charge transfer channel has a first conductivity type (p), the charge transfer channel transferring the electric charge of the photoelectric conversion unit has a second conductivity type (Watanabe 205, n+), the photoelectric conversion unit is formed in a semiconductor of the first conductivity type (Watanabe 203 p type), and a gate insulating 
 ‘850 in view of Watanabe does not show the gate insulating film having a thickness that becomes gradually smaller in the direction toward the transfer destination of the electric charge.
Merchant shows (Fig. 2) the gate insulating film having a thickness that becomes gradually smaller in the direction toward the transfer destination (upper direction) of the electric charge.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of ‘850 in view of Watanabe, including gate insulation varying thickness, with the invention of Merchant.  
The motivation to do so is that the combination produces threshold reduction as it goes up, due to gradual thinning of the dielectric allowing more current to flow. 

3. Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of ‘850 in view of US 2013/0015513 A1 (“Kido”).

Regarding claim 32 of instant application, ‘850 does not show an optical unit. However, it is well known in the art to have an optical unit (micro lens) along with the imaging device as evidenced by Kido (Fig. 23, para 263).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kido.
The motivation to do so is that the combination produces the predictable result of  with optical unit, to the invention of ‘850 to have an optical system configured to guide incident light into an imaging unit of the solid-state imaging device (para 17). 

. 

4. Claims 33, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘850 in view of Kido, as applied to claim 32 above, further in view of Watanabe.

Regarding claim 33, the prior art as noted in the above rejection of claim 22, discloses the entire claimed invention.

Regarding claim 39, the prior art as noted in the above rejection of claim 28, discloses the entire claimed invention.

5. Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘850 in view of Kido, as applied to claim 33 above, further in view of Merchant.

Regarding claim 34, the prior art as noted in the above rejection of claim 23, discloses the entire claimed invention.

Allowable Subject Matter
Claims 25, 31, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 25 or claim 36, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the 

Regarding claim 31, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein an impurity concentration in the charge transfer channel varies in the rotational direction”.

Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 21-23, 29-30, 32-34 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/WASIUL HAIDER/Examiner, Art Unit 2819